                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


LORI MAYBERRY                                                                     PLAINTIFF

V.                                        4:19CV00346 JM

LINCOLN NATIONAL LIFE INSURANCE
COMPANY and CAPELLA
HEALTHCARE INC.                                                       DEFENDANTS


                                   ORDER OF DISMISSAL

       Pursuant to the Stipulation of Dismissal Without Prejudice, this action is dismissed

without prejudice as to all Defendants.

       IT IS THEREFORE ORDERED that this action is dismissed. The Clerk is directed to

close the case.

       Dated this 7th day of October, 2019.



                                                    ____________________________
                                                    James M. Moody Jr.
                                                    United States District Judge
